Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Matthew August LeFande appeals the district court’s order granting Defendants’ motion to dismiss his 42 U.S.C. § 1983 (2006) action on qualified immunity grounds. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See LeFande v. Moore, No. 1:10-cv-00001-AJT-TRJ, 2010 WL 2163857 (E.D.Va. May 26, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.